                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 SHERIDAN AND MURRAY, LLC and                    CIVIL ACTION
 THOMAS W. SHERIDAN,
           Plaintiffs                            Case No. 2:19-cv-00467-JDW

        v.

 ROBERTS AND ROBERTS, and
 RANDELL C. ROBERTS,
           Defendants


                                            ORDER

       AND NOW, on this 14th day of August, 2019, upon consideration of the Defendants’

Motion to Dismiss for Lack of Personal Jurisdiction, or in the Alternative, to Transfer Venue (ECF

No. 9), it is hereby ORDERED that said motion is GRANTED IN PART and DENIED IN

PART, as outlined in the accompanying Memorandum.

       It is FURTHER ORDERED that the claims against Defendant Randell Roberts are

DISMISSED for lack of personal jurisdiction.


                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
